

Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the “Purchase Agreement”) is made and entered
into as of January 3, 2011, by and between ZBB Energy Corporation, a Wisconsin
corporation (“ZBB”), and [________] (“Purchaser”).
 
ARTICLE 1 - SALE OF STOCK
 
Section 1.1           Sale of Stock.  Subject to the terms and conditions of
this Purchase Agreement, on the date hereof ZBB agrees to issue and sell to
Purchaser, and Purchaser agrees to purchase from ZBB, [________] shares of ZBB’s
Common Stock (the “Stock”) at a purchase price of $1.08 per share for an
aggregate purchase price of $[________].
 
Section 1.2           Closing.  Subject to the satisfaction or waiver of all of
the closing conditions set forth in the Financial Advisory Agreement (the
“Advisory Agreement”) dated December 29, 2010 by and between ZBB and Stonegate
Securities Inc. (“Stonegate”), as amended, and receipt of clearance from NYSE
Amex for issuance of the Stock, (a) Purchaser shall pay the aggregate Purchase
Price for the Shares by delivery of immediately available funds to such
Purchaser’s executing broker’s delivery versus payment account established at
Stonegate, (b) ZBB will deliver, or cause to be delivered, to Stonegate the
shares by authorizing the release of the Shares to Stonegate’s clearing firm via
DWAC delivery prior to the release of the federal funds wire to ZBB for payment
of such shares, (c) Stonegate will deliver, or cause to be delivered, to
Purchaser, such Purchaser’s shares in accordance with the instructions provided
by such Purchaser on its executing broker’s account versus payment for such
shares and (d) Stonegate will deliver, or cause to be delivered, to ZBB, the
aggregate purchase price for the shares, minus applicable fees and
disbursements. Each of Purchaser and ZBB acknowledge and agree that the
settlement procedure described above is being provided to ZBB as an
accommodation solely upon ZBB’s request.
 
ARTICLE 2 - REPRESENTATIONS AND WARRANTIES OF ZBB
 
ZBB hereby represents and warrants to Purchaser as follows:
 
Section 2.1           Organization  ZBB is a corporation duly organized, validly
existing and in good standing under the laws of the State of Wisconsin.
 
Section 2.2           Valid Issuance of Common Stock; Registration. The Stock is
duly authorized, validly issued, fully paid and non-assessable and is free and
clear of all liens and encumbrances other than restrictions on transfer imposed
by applicable securities laws.  The issuance and sale of the Stock will be
registered pursuant the Registration Statement on Form S-3 (No. 333-156941)
originally filed by ZBB with the Securities and Exchange Commission (the
“Commission”) on January 26, 2009 (the “Registration Statement”). The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of ZBB, are threatened by the Commission.

 
 

--------------------------------------------------------------------------------

 
 
Section 2.3            Authority.  ZBB has all requisite corporate power and
authority to enter into this Purchase Agreement and to consummate the
transactions contemplated hereby.  This Purchase Agreement has been duly
executed and delivered by ZBB, and constitutes the valid and binding obligation
of ZBB, enforceable in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity. 
 
ARTICLE 3 - REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to ZBB as follows:
 
Section 3.1            Authority.  Purchaser has all requisite power and
authority to enter into this Purchase Agreement and to consummate the
transactions contemplated hereby.  This Purchase Agreement has been duly
executed and delivered by Purchaser, and constitutes the valid and binding
obligation of Purchaser, enforceable in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting the enforcement
of creditors’ rights generally and by general principles of equity.
 
Section 3.2            Investment Experience.  Purchaser is an “accredited
investor” as defined in Rule 501(a) under the Securities Act of 1933, as amended
(the “Securities Act”). 
 
Section 3.3            Access to Information.  Purchaser has had an opportunity
to ask questions and receive answers concerning the terms and conditions of the
offering of Stock and has had full access to such other information concerning
ZBB as Purchaser has requested.
 
ARTICLE 4- MISCELLANEOUS
 
Section 4.1            Governing Law.  This Purchase Agreement shall be governed
in all respects by the laws of the State of Wisconsin (without reference to its
conflicts of laws principles).
 
Section 4.2            Successors and Assigns.  Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.
 
Section 4.3            Entire Agreement.  This Purchase Agreement constitutes
the full and entire understanding and agreement among the parties with regard to
the subjects hereof and thereof. 

 
2

--------------------------------------------------------------------------------

 
 
Section 4.4            Remedies.  Each of the parties to this Purchase Agreement
will be entitled to enforce its rights under this Purchase Agreement
specifically, to recover damages and costs (including reasonable attorneys’
fees) caused by any breach of any provision of this Purchase Agreement and to
exercise all other rights existing in its favor.
 
Section 4.5            Counterparts.  This Purchase Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Purchase Agreement as of the
day and year set forth in the first paragraph hereof.
 

 
ZBB ENERGY CORPORATION
        
By:
 
 
Name:
Eric Apfelbach
 
Title:
President and CEO
       
Address:
     
N93 W14475 Whittaker Way
 
Menomonee Falls, WI 53051
 
Attn: Scott Scampini
         
Purchaser
         
Signature of Purchaser
         
Title, if Purchaser is an entity
     
Address:
               


 
4

--------------------------------------------------------------------------------

 